Phillips, J. The appellant was convicted of the violation of an ordinance of the village of Percy on a trial before a justice of the peace, and appealed the case to the County Court. At the May term, 1888, of that court, for non-compliance with a rule theretofore entered against appellant, the suit was dismissed. On the motion of appellant the order of dismissal was set aside and appel'ant was ordered to pay the costs for the term, ten days before the first day of the next term, and cause continued. At the December term, 1888, of the County Court, the appeal was dismissed for non-compliance with rule “in this, that the said defendant did not pay the costs taxed against him in this cause ten days prior to the first day of this term,” and a procedendo was ordered to issue. From that order of dismissal this appeal is prosecuted. A judgment for costs as made by the order of the May term, payable ten days before the first day of the next term, is more than a judgment to be collected by execution or fee bills, where the time and manner of collection is determined by the writ in the hands of the officer, and the property of defendant liable to execution. That judgment amounted to a rule requiring the costs to be paid ten days before the first day of the next term and was conditioned. The court had the power to make such a rule, and for non-compliance therewith could dismiss the appeal. The judgment is affirmed. Judgment affirmed.